DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 48-76, drawn to a subsea storage unit, classified in B65D 88/78.
II. Claims 77-85, drawn to a method of assembling, classified in E21B 43/0122.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method of group II does not require the use of the variable-volume of the inner tank. This variable-volume inner tank is required for the storage unit of group I. Therefore, the process can be practiced by another materially different apparatus. 

During a telephone conversation with Paul Grandjetti on Wednesday, December 14, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 48-76.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 77-85 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 73 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Based on the info provided in both the claims, drawings and specification, it is unclear what element is referred to the fastenings. Appropriate action is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 48-51, 60-62, 64-65, 67-68 and 74 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lassanske (US 5,673,664).

48: Lassanske discloses a subsea fluid storage unit, comprising:

a variable-volume inner tank 14 having a rigid top panel 28 and a peripheral wall that is extensible and retractable in a vertical direction (fig. 3-4):

a side wall 13 that surrounds and is spaced from the peripheral wall of the inner tank in a horizontal direction to define a floodable gap that surrounds the tank between the peripheral wall and the side walk (fig. 4); and

an upper housing part 18 that extends over and is spaced from the top panel of the inner tank in the vertical direction and cooperates with the side wall to enclose the inner tank;

wherein the upper housing part overlaps the side wall in the horizontal direction and wherein a skirt of the upper housing part extends substantially parallel to the side wall on an external side of the side wall such that the side wall is received telescopically within the skirt (fig. 2).

49: Lassanske discloses the unit of claim 43, wherein the upper housing part overlaps the inner tank in the horizontal direction (fig. 3).

50: Lassanske discloses the unit of claim 48, wherein the upper housing part 18 is substantially continuous across a full width of the inner tank in the horizontal direction (fig. 2-3). 

51: Lassanske discloses the unit of claim 48, wherein the skirt adjoins a ledge 22 that projects outwardly from the side wall (fig. 2 and 5).

60: Lassanske discloses the unit of claim 48, wherein the side wall has lower thermal transmittance than the peripheral wall of the inner tank (col. 3, ll. 42-67). 

61: Lassanske discloses the unit of claim 48, wherein the peripheral wall is flexible (abstract).

62: Lassanske discloses the unit of claim 61, wherein the peripheral wall has greater stiffness in the horizontal direction than in the vertical direction (fig. 4-5).

64: Lassanske discloses the unit of claim 48, wherein the side wall is contiguous with a base to define a floodable enclosure extending beneath the inner tank (fig. 2).

65: Lassanske discloses the unit of claim 64, wherein the floodable enclosure communicates with the floodable gap (fig. 3-4). 

67: Lassanske discloses the unit of claim 64, further comprising a seawater inlet/outlet 20 communicating with the enclosure (fig. 3). 

68: Lassanske discloses the unit of claim 64, wherein the inner tank closes an open top of the enclosure (fig. 3). 

74: Lassanske discloses the unit of claim 48, wherein the side wall has at least a portion that is substantially flat (fig. 3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 52, 53-58, 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassanske (US 5,673,664) in view of Donohue (US 2016/0023843).

52: Lassanske discloses the unit of claim 48, but fails to disclose an inward upper part. Donohue teaches wherein the upper housing part rises inwardly from the side wall to an elevated fluid tap chamber 2102 capable of trapping fluid leaked from the inner tank ([0065], fig. 2A). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the top part of Lassanske to include the inwardly extending top part of Donohue to accommodate liquid and pressure build up (Donohue; [0051]).

53, 71: Lassanske discloses the unit of claim 52, but fails to disclose a senor. Donohue teaches the unit further comprising a leakage sensor 4110 arranged to sense leaked fluid in the fluid trap chamber and a drainage pipe that communicates with the fluid trap chamber to drain the leaked fluid [0066].

54-55, 57: Lassanke discloses the unit of claim 48, but fails to disclose the specific location of the rigid top panel. Donohue teaches wherein the rigid top panel 2300 is sandwiched between the upper housing part and the side wall and the inner tank is closed by a bottom plate 2202 that extends in the horizontal direction along a bottom edge of the peripheral wall ([0051]; fig. 2A,B). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the outer tank of Lassanke to include the position of the rigid top panel as in Donohue to assist in maintaining the position of the bladder when fully extended.

56: Lassanke-Donohue discloses the unit of claim 54, wherein the bottom plate projects beyond the peripheral wall in the horizontal direction (Donohue; fig. 2B, some points of the accordion style bladder are recessed inward and allows for the bottom plate to extend beyond). 

58: Lassanske-Donohue discloses the unit of claim 55, wherein the bottom plate supports a heating system for heating fluid contents of the tank in use (Lassanske; col. 2, ll. 39-55). 

63: Lassanske discloses the unit of claim 61, but fails to disclose the inner tank having a specific shape. Donohue teaches wherein the peripheral wall comprises folded or hinged formations that are expandable in the manner of a concertina (fig. 2B). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the bladder walls of Lassanske to include the hinged formations of Donohue to easily and efficiently store the inner bladder while not in use.  

69: Lassanske discloses the unit of claim 68, but fails to disclose a supported rigid panel. Donohue teaches wherein the rigid top panel 2300 of the inner tank is supported by the side wall ([0051]; fig. 2A,B). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the outer tank of Lassanke to include the position of the rigid top panel as in Donohue to assist in maintaining the position of the bladder when fully extended.

72: Lassanske discloses the unit of claim 48, but fails to disclose an inward upper part. Donohue teaches wherein the rigid top panel of the inner tank rises inwardly from the site wall to an elevated gas trap chamber for trapping gas rising from a fluid in the inner tank ([0065], fig. 2A). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the top part of Lassanske to include the inwardly extending top part of Donohue to accommodate liquid and pressure build up (Donohue; [0051]).

75: Lassanske discloses a unit of claim 48, but fails to disclose multiple groups. Donohue teaches units coupled together for fluid communication between the inner tanks of the group (fig. 6A). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have multiple units as found in Donohue to increase storage space of fluids.


Claim(s) 59 and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassanske (US 5,673,664) in view of Virtanen et. al. (EP 2169690).

59, 66: Lassanske discloses the unit of claim 48, but fails to disclose insulation. Virtanen et. al. discloses wherein the side wall is thermally insulated [0012-0015). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the walls of Lassanske to include the insulated sidewalls of Virtanen et. al. to assist in the protection of stored sensitive objects.
 




Claim(s) 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassanske (US 5,673,664) in view of Donohue (US 2016/0023843) in view of Virtanen et. al. (EP 2169690).

70: Lassanske-Donohue discloses the unit of claim 69, but fails to disclose a supported flange.  Virtanen et. al. teaches wherein the side well supports a hanging flange of the top panel that projects beyond the peripheral wall in the horizontal direction (fig. 5). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Lassanske-Donohue to include the supported flange of Virtanen et. al. to easily grip and store the assembly while using and storing. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735        

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735